DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 03, 2022 is acknowledged.
Claims 5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 03, 2022.
Claim Rejections - 35 USC § 112
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 1 and 8, it is unclear how the ‘hydoxyl-termination polymer” distinguishes over the thermoplastic having melting point below 100˚C.
In claims 1 and 8, it is unclear how the confusing language “hydroxyl-termination” limits the polymer.
In claims 1-4 and 8, the “thermoplastic” is indefinite as to scope and meaning. Do Applicants intend a thermoplastic polymer?
In claims 3, 4, 6 and 7, it is unclear whether the recited “a weight ratio” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 6 and 7, it is unclear whether the weight ratio is based on the boron compound or on boron element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/127989 A1 (Odriozola).
Odriozola discloses a material comprising (A) a diorgano polysiloxane containing hydroxyl groups and crosslinked by a boron compound (meets Applicants’ hydroxyl-termination polymer crosslinked by a boron compound) and (B) a polymer inclusive of polycaprolactone (meets Applicants’ thermoplastic having a melting point below 100˚C) (e.g., abstract, p3:24-32, p5:17, examples, claims).
As to claims 1 and 2, Odriozola differs therefrom in that none of the exemplified polymers (B) fall within Applicants’ thermoplastic having a melting point below 100˚C.  Inasmuch as Odriozola clearly discloses polycaprolactone as a viable polymer (B), it would have been obvious to one having ordinary skill in the art to use polycaprolactone as a functional alternative to the exemplified polymers (B) with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claims 3 and 4, Odriozola discloses preferred component (B) contents of 25-60 wt.% (p4:6-11) and, as such, it would have been obvious to use the polycaprolactone (B) in amounts falling within the scope of the present claims with the reasonable expectation of success.
As claims 6 and 7, inasmuch as Odriozola discloses that the ratio of diorgano polysiloxane to borated compound is 80 to 99% to 20 to 1% (p4:21-30), it would have been obvious to one having ordinary skill in the art to preselect the appropriate content of boron compound such that the resulting material contains a boron content falling within the scope of the present claims in accordance with the degree of crosslinking desired and with the reasonable expectation of success.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  Moreover, it would be expected that Odriozola’s materials being similarly-constituted to the presently claimed material would necessarily have the same solubility properties.  In this regard, Odriozola’s compositions comprising diorgano polysiloxanes may additionally comprise polyvinylalcohol in combination with polycaprolactone as component (B).  
As to claim 8, Odriozola exemplifies mixing the crosslinked diorgano polysiloxane (A) with polymer (B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765